Citation Nr: 9934927	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a claim of entitlement to service connection for 
residuals of a fracture of the little finger of the left hand 
is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Kegerreis



REMAND

The veteran served on active duty from July 1973 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.

The veteran contends that he was treated for a fracture of 
the little finger of his left hand at an Army aid station in 
September 1975 and in late September or early October 1975 at 
the United States Army Hospital at Frankfurt, Germany.  He 
states that he had surgery on the finger in November 1977 or 
1978 at the United States Army Hospital in Fort Knox, 
Kentucky.  

The veteran's active military service was from July 24, 1973, 
to April 10, 1980.  Although a search has been twice 
requested from the National Personnel Records Center (NPRC), 
no medical records pertaining to the veteran were found, 
except for records pertaining to his service in the Army 
Reserve.  These records include an undated, barely legible 
report of outpatient treatment for an injury to another 
finger with the medical history noting surgical treatment of 
a fracture of the left fifth finger in 1977.  Upon 
observation, a surgical scar was noted.  A September 1981 
report of medical history refers to a broken finger of the 
left hand, and a June 1984 Army Reserve physical examination 
found an abnormal PIP joint of the left little finger.

Under 38 U.S.C.A. § 5103 (a) (1991), VA has a duty to notify 
claimants of the evidence necessary to complete their 
applications for benefits where their applications are 
incomplete.  The United States Court of Veterans Appeals 
(Court) has held that this includes a duty to specifically 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of evidence that might, if true, 
make the claim plausible.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the veteran has been advised of the evidence 
needed to complete his application, but part of the records 
necessary to complete his application are records that should 
be in the possession of the service department or National 
Personnel Records Center.  The veteran has provided 
approximate dates of treatment during his active service for 
a broken little finger of the left hand.  He has asked the RO 
to search alternate sources for the records they have been 
unable to obtain from NPRC.  These records include treatment 
and operative reports from the United States Army Hospital in 
Frankfurt, Germany, in September 1975 and from the United 
States Army Hospital in Fort Knox, Kentucky, in November 1977 
or November 1978.  Another request should be made to NPRC for 
the service clinical records, to include Reports of Medical 
Examination and the veteran's Reports of Medical History.  
Additionally, if the RO is unable to obtain from NPRC the 
hospital records for admissions in Army hospitals in 
Frankfurt and Fort Knox, the RO should contact the facilities 
themselves.

Finally, the veteran should be requested to provide the names 
and addresses of all physicians who may have treated him for 
residuals of the fracture of the left little finger from 
April 1980 to the present.  The RO should then obtain these 
records, if any.

Therefore, in order to obtain sufficient information to 
decide the present appeal, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran whether 
he has had any treatment by VA for 
residuals of a fracture of the left 
little finger, and, if so, obtain and 
associate with the claims file such 
treatment records.  

2.  The RO should ask the veteran to 
provide names, approximate dates, 
addresses, and appropriate releases for 
the records of all private civilian 
medical providers who may have treated 
him from April 1980 to the present for 
any residuals of a left little finger 
fracture.  These records, if any, should 
then be obtained and associated with the 
veteran's claims file.  If any request 
for private medical records is not 
successful, notify the veteran so that he 
may obtain and present the records in 
keeping with his ultimate responsibility 
to present evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).

3.  The RO should ask the veteran to 
provide the dates of his treatment for 
fracture of the left little finger while 
in service and his unit assignment at the 
times, as well as the names of the 
facilities at which treatment was 
provided.  Ask him to provide dates as 
accurate and specific as possible.  Then, 
contact NPRC for another search for the 
veteran's service medical and clinical 
records from July 1973 to April 1980, to 
include his separation examination and 
any records pertaining to hospitalization 
at United States Army Hospitals in 
Frankfurt, Germany, in September 1975 and 
in Fort Knox, Kentucky, in November 1977 
or November 1978, or such other dates as 
the veteran may indicate.  If the request 
to NPRC is unsuccessful, the RO should 
follow up with any other indicated 
source, to include the above military 
hospitals.  

4.  After completion of the above 
development to the extent possible, 
determine whether the evidence is 
sufficient to state a well-grounded 
claim, and, if so, provide such 
assistance as may be required to fulfill 
the duty to assist, to include providing 
a VA examination if appropriate.  If the 
determination remains adverse to the 
veteran, provide him and his 
representative a supplemental statement 
of the case and allow an appropriate 
period for response.  

Thereafter, the case is to be returned to the Board, in 
accordance with appropriate appellate procedure.  The purpose 
of this REMAND is to obtain medical information of which the 
RO is on notice.  The Board does not intimate any opinion as 
to the merits of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


